IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40767
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRANCISCO PUENTE-VASQUEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-141-1
                      --------------------
                         March 27, 2002

Before REAVLEY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

     Francisco Puente-Vasquez appeals his jury conviction and his

sentence for importing and possessing with the intent to

distribute more than 50 kilograms of marijuana, violations of 21

U.S.C. § 841(a)(1), 952(a) & 960(a)(1).     He argues pursuant to

Apprendi v. New Jersey, 530 U.S. 466 (2000) that the evidence was

insufficient to establish that he knew the type and quantity of

the controlled substance which he imported and possessed and that

21 U.S.C. § 841, 952, and 960 are facially unconstitutional.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40767
                                  -2-

     Puente argues that Apprendi alters the scienter requirements

of 21 U.S.C. § 841(a), 952(a), and 960(a)(1), requiring the

Government to prove that he knew the type and quantity of drugs

he imported and possessed.    We have previously held that these

statutes are “specific intent” statutes which require a defendant

to have only knowledge that he possessed an illegal drug, not

that he know the specific drug he possessed.     See United States

v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999); see

also United States v. Restrepo-Granada, 575 F.2d 524, 527 (5th

Cir. 1978).     Apprendi does not alter this analysis.

     Puente’s argument that the statutes under which he was

convicted are facially unconstitutional in light of Apprendi is,

as he concedes, foreclosed by United States v. Slaughter, 238
F.3d 580, 582 (5th Cir. 2000), cert. denied, 121 S. Ct. 2015

(2001).   He raises the issue solely to preserve it for Supreme

Court review.    This court is bound by its precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Short, 181 F.3d 620, 624 (5th

Cir. 1999), cert. denied, 528 U.S. 1091 (2000).

     AFFIRMED.